DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-15) in the reply filed on February 15, 2021 is acknowledged.  The traversal is on the ground(s) that all the claims in Groups I-III are classified in Group B30B; therefore, an undue burden would not be placed upon the Examiner by maintaining each Group is a single application.  This argument is not found persuasive because the invention of Group I does not require an inverted roller screw assembly of Group II for patentability, and Group II has separate utility such as the type of press assembly that does not require locking the cylinder with key interfaces as required in Group I. Because the features of these inventions are different are therefore patentably distinct. Accordingly, the required searches differ, and thus the “undue burden” has been established.  
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitation “means for imparting rotary motion (claim 1)” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language “for imparting” without reciting sufficient structure to achieve the function. Furthermore, the generic holder is not preceded by a structural modifier.
Since the claim limitation (s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be corresponding  structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, limitation: “means for imparting rotary motion” is taken to be a motor (62) (see paragraph 29).
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.     

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5, and 13-15 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Furukawa et al. (hereinafter ”Furukawa” (US 2013/0291609 A1).
Regarding claim 1, Furukawa discloses a press assembly (100) comprising:
an elongated guide (2);
a ram (3) at least partially mounted to the elongated guide (fig. 1) and axially movable relative to the elongated guide (see para. 28), the ram including an internal chamber (see fig. 1);
a fabricating tool (at 108) disposed proximate an outboard end portion of the ram (fig. 1);
a cylinder (15) disposed within the internal chamber (see fig. 2) and including a cylindrical bore (see fig. 2) that includes at least one internal thread (see fig. 2), the cylinder being secured to the ram such that the cylinder is fixed relative to the ram axially and 
a spindle (screw 16) having a driving end region (fig. 2), and a driven end region (fig. 2) opposite the driving end region and that includes at least one external thread (16), the driven end region disposed at least partially within the cylindrical bore (fig. 2); and
means for imparting rotary motion (12) to the spindle to effect a rotational movement of the driving end region and an axial displacement of the cylinder and the ram (para. 28).
Regarding claim 2, the press assembly of claim 1 wherein the means for imparting rotary motion to the spindle is an electric motor (see para. 29. Line 5).
Regarding claim 5, the press assembly of claim 1 wherein the cylinder (5) includes a recess (see the illustration below) formed in an external surface of the cylinder.

    PNG
    media_image1.png
    168
    559
    media_image1.png
    Greyscale


Regarding claim 13, the press assembly of claim 1 further comprising a capping block (13, 4) removably secured to an inboard end of the ram (fig. 2) to define at least a portion of the internal chamber, the capping block including an aperture for receiving the spindle therethrough (fig. 2 shows an aperture for receiving a rotating shaft (5) of the spindle).
Regarding claim 14, the press assembly of claim 1 wherein the cylinder (15) is internally-axially-driven by the spindle, and wherein the ram is externally-axially-guided by guide walls of the elongated guide (see fig. 2).
Regarding claim 15, the press assembly of claim 1 wherein the spindle is axially fixed relative to the means for imparting rotary motion (12), and wherein the cylinder is axially moveable relative to the means for imparting rotary motion (see para. 40, lines 14-17, which discloses that the motor (12) can be arranged axially to the spindle).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa in view of Cornelius et al. (hereinafter “Cornelius”) (US 2004/0244520A1).

Regarding claim 4, the press assembly of claim 3, modified Furukawa discloses the use of the roller screw system as set forth above, and thus rotation of the planetary roller screws (34 of Cornelius) about the external thread drives the cylinder (i.e. nut) and the ram axially relative to the spindle.

Allowable Subject Matter
Claims 6-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed on the attached PTO 892 are cited to show various press assemblies using spindle drive systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T NGUYEN whose telephone number is (571)272-4520.  The examiner can normally be reached on Mon-Fri 8:30am-6pm - second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisors, SHELLEY SELF can be reached on 571-272-4524 and ADAM EISEMAN can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


JIMMY T. NGUYEN
Primary Examiner
Art Unit 3725



/JIMMY T NGUYEN/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        May 21, 2021